DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021, has been entered with the request for continued examination filed on April 12, 2021.
Applicant amended claims 1, 4 and 5 and added claim 21.  Claims 1 and 3-21 are pending before the Office for review.
(3)
Claim Objections
Claim 21 is objected to because of the following informalities:  DPEPO, TSPO1 and DMTDAc should be spelled out along with their abbreviations.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0164020) in view of Lee et al., Organic Electronics 29 (2016) 160-164 and Noh et al. (U.S. Publication No. 2016/0111650).
With respect to claims 1 and 10, Kim teaches an organic light-emitting device (10; OLED) comprising first and second electrodes (11, 19) facing one another and an organic layer (15) between the first and second electrodes comprising an emission layer (16).  Figure 1 and Paragraphs 36 and 37.  Kim teaches the emission layer includes a mixed host and dopant.  Paragraph 37.
Kim specifically teaches the host comprises a compound selected from a triazine derivative or a pyrimidine-containing compound.  Paragraph 43.
Kim teaches the dopant comprises DMAC-DPS (Paragraph 51), among other alternatives, but is explicitly silent as to whether the dopant satisfies the requirements of the claimed invention.
However, Lee, which deals with OLEDs, teaches DMTDAc is an improvement on DMAC-DPS as a host dopant material because it achieves high QE and deep blue color coordinate at the same time.  Sec. 2. Results and Discussion, first and last paragraph.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use DMTDAc in place of DMAC-DPS as the 
Lee further teaches both singlet and triplet energy of DMTDAc was 3.10 eV, which meets the requirements of Equation 1 of the claimed invention.  Page 161, Sec. 2, Results and discussion.  Lee also teaches the maximum emission wavelength of DMTDAc is 451 nm, which meets the requirements of Equation 3 of the claimed invention.  Page 162, Sec. 2 Results and discussion.
	Finally, regarding the specific requirements of Equation 2 of the claimed invention, the EL spectra of Figure 8 appears to satisfy the claimed requirement given the minimal, near-zero EL associated with the 420 nm range.  Additionally, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, DMTDAc, the dopant compound taught by Lee, meets the requirements of Applicant’s Formula 3-1 to 3-4 and is one of the preferred dopants.  See Paragraph 130 of the published application.
 Kim and Lee, as combined above, are explicitly silent as to whether the host and dopant meet the requirements of the claimed invention such that the HOMO and LUMO values simultaneously satisfy the requirements of equations 4 and 5.
However, Noh, which deals with OLEDs, teaches when the HOMO of the host and dopant and LUMO of the host and dopant, respectively, have a difference of less than 0.5 eV of 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the dopant and host should be such that the difference between the HOMO of the host and dopant and LUMO of the host and dopant, respectively, is less than 0.5 eV because Noh teaches doing so improves the charge transfer efficiency.  Accordingly, it is within the scope of Noh’s disclosure that the conditions can be simultaneously satisfied.
One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would be able to modify Kim and Lee, as combined above, in view of Noh by selecting a host material within the parameters required by claim 1 to pair with modified Kim’s dopant, which meets the requirements of Equations 1, 2 and 3, as noted above.
With respect to claim 3, Kim teaches the host is an electron-transporting host.  Paragraph 43.
With respect to claim 4, Kim teaches the electron-transporting host comprises B3PYMPM, depicted below, which meets the requirements of Formula 1-2 of claimed invention when X11 and X13 are N, X12 is C(R15), R15 is hydrogen, L11, L12 and L13 are all single bonds, R13 is methyl, R11 and R12 are substituted C6 aryls, wherein the substituent groups are C5 heteroaryls and the heteroatom is N.  Paragraph 43.

    PNG
    media_image1.png
    269
    385
    media_image1.png
    Greyscale

	With respect to claims 5, 7 and 8, Kim teaches the host comprises first and second hosts, wherein the first host is the above-identified pyrimidine-containing B3PYMPM and the second host is different than the first host.  Paragraphs 37, 38, 42 and 43.  Kim specifically teaches the second host is a hole transporting host comprises mCP, which meets the requirements of Formula 2-4.  Paragraph 42.
With respect to claim 6, modified Kim teaches a second host and a dopant meeting the requirements of Applicant’s preferred compounds (mCP and DMTDAc, respectively), which would be expected to meet the requirements of Equations 6 and 7 of the claimed invention, but modified Kim is explicitly silent as to the HOMO and LUMO values of the host and dopant.
However, Noh teaches when the HOMO of the host and dopant and LUMO of the host and dopant, respectively, have a difference of less than 0.5 eV of one another, the charge transfer efficiency from the host to the dopant is improved.  Paragraph 287.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the dopant and host should be such that the difference between the HOMO of the host and dopant and LUMO of the host and dopant, respectively, is less than 0.5 eV because Noh teaches doing so improves the charge transfer efficiency.

With respect to claim 9, modified Kim teaches a weight ratio of the first and second hosts is 1:1, which is within the scope of the claimed invention.  Paragraph 71.
With respect to claim 11, modified Kim teaches the EDG of the dopant comprises an acridine group and the EWG comprises –S(=O)2.  Lee, Page 161, Scheme 1.
With respect to claim 12, modified Kim teaches the dopant is a delayed fluorescence emitter.  Kim, Paragraph 44 and Lee, Abstract.
With respect to claim 13, modified Kim teaches the amount of dopant in the emission layer is from 1 to 20 wt.%, which covers the claimed range of 0.1 to 30 parts by weight based on 100 parts by weight of the emission layer.  Paragraph 53.
With respect to claim 14, modified Kim teaches the emission layer emits blue light.  Lee, Abstract.
With respect to claim 15, modified Kim teaches the first electrode is an anode, the second electrode is a cathode and the organic light-emitting device further comprises a hole transport region between the first electrode and emission layer and an electron transport region between the emission layer and the second electrode.  Figure 1 and Paragraphs 39 and 41.
With respect to claim 16, Kim teaches the hole transport region comprises a hole injection layer.  Paragraph 60.  Kim further teaches the electron transport region comprises an electron injection layer.  Paragraph 64.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0164020) in view of Lee et al., Organic Electronics 29 (2016) 160-164 and Noh et al. (U.S. Publication No. 2016/0111650), as applied to claims 1 and 3-16 above, and further in view of Kim et al. (U.S. Publication No. 2013/0087768) (“Kim2” herein).
With respect to claims 17 and 18, modified Kim is silent as to whether the hole transport region comprises a charge-generation material that is a p-type dopant.
However, Kim2 teaches the hole transporting region of an OLED has a p-type dopant charge-generating material included therein to improve conductivity of the layers.  Paragraph 170.  The p-type dopant can be TCNQ, tungsten or molybdenum oxide, or F4-TCNQ.  Paragraph 170.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include a p-dopant charge-generating material in the hole transport region because Kim2 teaches doing so improves the conductivity of the layers.
Furthermore, regarding the LUMO level of the p-type dopant, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Applicant acknowledges TCNQ, tungsten or 
(6)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0164020) in view of Lee et al., Organic Electronics 29 (2016) 160-164 and Noh et al. (U.S. Publication No. 2016/0111650), as applied to claims 1 and 3-16 above, and further in view of Lim et al. (U.S. Publication No. 2009/0315452).
With respect to claim 19, Kim teaches the OLED comprises an LiF electron injection layer in the electron transport region but is silent as to whether a lithium complex is present in the electron transport region.
However, Lim, which deals with OLEDs, teaches LiQ, a lithium complex, and LiF are equivalents and interchangeable for one another as electron injection layer materials.  Paragraph 30.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use LiQ in place of LiF as the electron injection layer in the electron transport region because Lim teaches the two are recognized equivalents for this purpose.
(7)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0164020) in view of Lee et al., Organic Electronics 29 (2016) 160-164 and Noh et al. (U.S. Publication No. 2016/0111650), as applied to claims 1 and 3-16 above, and further in view of Seo et al. (U.S. Patent No. 7,741,640).
claim 20, modified Kim teaches the OLED but is silent as to whether it is disposed within the apparatus required by the claimed invention.
However, Seo teaches an electronic apparatus comprising an OLED having its first electrode in electrical contact with one of a source electrode or a drain electrode of a thin film transistor.  Abstract.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kim with Seo is the simple substitution of one known element for another to obtain predictable results.  Both modified Kim and Seo teach OLEDs.  Seo teaches the integration of the OLED with a transistor to obtain an organic light-emitting diode.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly integrate modified Kim’s OLED with a transistor to obtain a diode because Seo teaches this to be a known configuration for a diode, meaning the modification has a reasonable expectation of success. 
(8)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Organic Electronics 29 (2016) 160-164 in view of Noh et al. (U.S. Publication No. 2016/0111650).
With respect to claim 21, Lee teaches an OLED comprising first and second electrodes (ITO, Al) facing one another with an organic layer disposed between the two and comprising an emission layer (UGH3/TSPO1/DMTDAc).  Page 164, Sec. 4.2 Device fabrication.
	Lee further teaches the emission layer comprises a DMTDAc dopant dispersed in a mixed host of UGH3 and TSPO1.  Page 161, Sec. 2, Results and discussion.
	Lee teaches both singlet and triplet energy of DMTDAc was 3.10 eV, which meets the requirements of Equation 1 of the claimed invention.  Page 161, Sec. 2, Results and discussion.

	Finally, regarding the specific requirements of Equation 2 of the claimed invention, the EL spectra of Figure 8 appears to satisfy the claimed requirement given the minimal, near-zero EL associated with the 420 nm range.  Additionally, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, DMTDAc, the dopant compound taught by Lee, meets the requirements of Applicant’s Formula 3-1 to 3-4 and is one of the preferred dopants.  See Paragraph 130 of the published application.
 Lee is explicitly silent as to whether the host also includes DPEPO.
However, Noh teaches DPEPO is an effective host material for an OLED emission layer and is an equivalent material to TSPO1.  Paragraph 289.  As per the MPEP, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose….”  MPEP 2144.06(I) (internal citation omitted).
In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use TSPO1 and DPEPO in combination as a host material for an OLED emission layer because Lee and Noh both establish that TSPO1 and DPEPO are 
Examiner also notes for the record the claimed invention does not exclude additional host materials, such as UGH3.
(9)
Response to Arguments
	Applicant’s arguments regarding claims 1 and 3-20 are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection.
	Applicant’s argument regarding claim 21 is not persuasive.  Applicant argues claim 21 exhibits critically improved results.  Examiner understands Applicant’s argument to be that claim 21 is patentable due to unexpected results.  In support of this position, Applicant relies on Example 1 and Comparative Example 3 from the originally-filed specification.  Applicant’s argument is not persuasive because the evidence is not commensurate in scope with the claimed invention.
(10)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796